PER CURIAM.
Paul Ray Mansueto has appealed the denial of his Motion to Correct Illegal Sentence. We treat this case as a belated appeal because the record does not reflect that Man-sueto was advised of his right to appeal the ruling within thirty days. Moreover, because the trial court denied the motion by stamp without attaching any documentation to refute Mansueto’s claims, we reverse and remand this case. On remand, the trial court may again deny the motion and either attach to its order those portions of the record which demonstrate that Mansueto is not entitled to relief or conduct an evidentiary hearing to determine the merits of the claims regarding an illegal sentence.
SCHOONOVER, AC.J., and BLUE and WHATLEY, JJ., concur.